Citation Nr: 0618519	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-30 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
gout.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, District of Columbia that granted the 
veteran's claim of entitlement to service connection for gout 
with an evaluation of 0 percent.  The veteran perfected a 
timely appeal of this determination to the Board.  The 
Pittsburgh, Pennsylvania RO currently has jurisdiction over 
this case.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he is entitled to a disability 
evaluation in excess of 0 percent for his service-connected 
gout.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5017, gout is 
rated under the criteria for rheumatoid arthritis, DC 5002.  
See 38 C.F.R. § 4.71a.  Rheumatoid arthritis as an active 
process with constitutional manifestations associated with 
active joint involvement that is totally incapacitating 
warrants a 100 percent disability rating; with less 
symptomatology than the criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, a 60 percent evaluation is assigned; with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year, a 40 percent evaluation is assigned; and one or two 
exacerbations a year in a well-established diagnosis warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. 4.71a, DC 5002.

The Board must also consider whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In the instant case, the record reflects that the veteran has 
received treatment for gout since at least March 2002.  The 
medical evidence, including a July 2003 VA examination 
establishes that the veteran does suffer from gout, and as a 
result has suffered pain and attacks.  However, the evidence 
does not adequately describe how often the veteran suffers 
exacerbations of gout, how severe or incapacitating such 
exacerbations are, or to what extent his health is impaired 
by gout.  Nor does the medical evidence adequately describe 
the extent to which any specific joints are affected by the 
veteran's gout through limitation of motion, ankylosis, or 
any functional loss due to pain, weakness, fatigability, or 
incoordination.  Therefore, the present case must be 
remanded, and a new VA examination must be requested to 
determine the severity of the veteran's gout symptomatology, 
as well as the extent to which specific joints are affected 
by his gout.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The veteran should be afforded a VA 
examination to determine the current 
nature and extent of his service-
connected gout.  All necessary special 
studies or tests, including range of 
motion testing, should be accomplished.  
It is imperative that the examiner who 
is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  The 
reports of examination should contain a 
detailed account of all manifestations 
of any gout.  Because gout is rated by 
analogy to rheumatoid arthritis 
(atrophic), the examiner should note 
all extremities affected by the 
veteran's gout.  The examiner should 
also provide an opinion on the number 
of exacerbations that result in 
incapacitation, if any.  The examiner 
should also state whether the veteran's 
gout has resulted in any impairment of 
health and, if so, state whether the 
impairment of health includes weight 
loss and anemia and whether such is 
productive of definite, severe, or 
totally incapacitating disability.  The 
examiner should indicate whether there 
is any additional limitation of 
function due to pain, flare-ups of 
pain, weakness, fatigability, or 
incoordination.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion of 
the affected extremities.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 




